NORTHCUTT, Judge.
Wendall L. Harris appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Harris argued that his minimum mandatory sentence is illegal based on Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002). The circuit court dismissed the claim because Harris did not affirmatively allege that he committed the offense within the window created by Taylor. We affirm the dismissal of this claim without prejudice to any right Harris may have to file a facially sufficient rule 3.800(a) motion. See Sims v. State, 838 So.2d 658 (Fla. 2d DCA 2003).
Harris also alleged that he is entitled to additional jail credit. We affirm the circuit court’s denial of this claim because the record indicates that he is not entitled to the credit. Our affirmance is without prejudice to any right Harris may have to challenge the accuracy of the circuit court records or the effectiveness of his trial counsel by filing a timely, facially sufficient motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. See Collins v. State, 819 So.2d 945 (Fla. 2d DCA 2002); Blake v. State, 807 So.2d 772 (Fla. 2d DCA 2002).
Affirmed.
COVINGTON and WALLACE, JJ., concur.